Citation Nr: 1644018	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for left foot and leg neuropathy, foot drop, and/or radiculopathy, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L.B.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing in July 2016 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran stated that his diabetes mellitus, type II, was caused by exposure to environmental toxins while stationed at Fort McClellan.  Specifically, he contends that he was exposed to chemical from polychlorinated biphenyl (PCBs).

The Veteran contends that he was exposed to toxic waste while stationed at Fort McClellan, Alabama, from October 1994 to December 1994.  The Veteran stated that the drinking water at Fort McClellan "smelled and tasted awful."  He stated that after drinking large amounts of water, he developed skin rashes, headaches, nausea, vomiting, diarrhea, and respiratory problems.

The Veteran also stated that he watched burn pits at Pelham Range produce "thick black smoke."  Several hours afterwards, he stated he experienced headaches, nausea, vomiting, and diarrhea.  Furthermore, he stated he "watched the maintenance staff spray unknown chemicals on weeds, shrubs, and plants at Pelham Range.  This made them turn brown and die within days.  After direct contact with weeds, I would again break out in skin rashes, headaches, and nausea."

Current VA statutes and regulations provide for a presumption of herbicide (Agent Orange) exposure for certain veterans who served in Vietnam, and for a presumption of service connection for diabetes mellitus, type II, if herbicide exposure is established.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA's adjudication manual (M21-1MR) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Board is unaware of any confirmation, in the M21-1MR or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan.

Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  This required development has not yet been accomplished and should be completed upon remand as indicated below. 

Additionally, in light of the Veteran's competent lay statements, as well as the articles submitted in support of his claim of chemical exposure during service, the Board finds that a remand is necessary in order to perform all development necessary for confirmation of the Veteran's possible exposure to environmental toxics, mustard gas, PCBs, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, contacting Department of the Army, Department of Defense, and/or any other appropriate agencies for further information.

The Veteran also claims his disabilities of erectile dysfunction and left foot and leg neuropathy, foot drop, and/or radiculopathy, are secondary to his claim for diabetes mellitus, type II.  Thus, these issues are considered to be inextricably intertwined with the diabetes mellitus claim and appellate consideration of those issues is deferred pending resolution of the claim for entitlement to service connection for diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain available service personnel records pertaining to the Veteran, in particular, those which show the Veteran's occupational or training duties and locations.

2. Follow the development procedures for the Veteran's alleged herbicide exposure per the M21-1MR, to include the following, as appropriate:

a. Furnish the Veteran's detailed description of exposure to Agent Orange while stationed at Fort McClellan, Alabama, from October 1994 to December 1994, to the VA Compensation Service via e-mail, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were present as alleged.

b. If the alleged herbicide exposure is not confirmed, send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides as alleged.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3. Perform all development necessary for confirmation of the Veteran's possible exposure to environmental toxics, mustard gas, PCBs, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, Department of the Army, Department of Defense, and/or any other appropriate agencies.

4. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the issues.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

